            Entered on Docket March 25, 2019

                                                          Below is the Order of the Court.


 1

 2                                                         ___________________
                                                           Christopher M. Alston
 3                                                         U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
 4

 5

 6
     _______________________________________________________________
 7
                              UNITED STATES BANKRUPTCY COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9
            In Re:                           Case No. 18-14257-CMA
10
            Gaylen Operia Tibbitt            ORDER GRANTING RELIEF FROM STAY TO THE
11                                           BANK OF NEW YORK MELLON, F/K/A THE BANK
                                             OF NEW YORK AS TRUSTEE FOR REGISTERED
12                      Debtor.              HOLDERS OF CWABS, INC., ASSET-BACKED
                                             CERTIFICATES, SERIES 2005-7, SERVICED BY
13
                                             CARRINGTON MORTGAGE SERVICES, LLC
14
               This matter came before the Court upon The Bank of New York Mellon, F/K/A The
15
     Bank of New York as Trustee for Registered Holders of CWABS, Inc., Asset-Backed
16

17   Certificates, Series 2005-7, serviced by Carrington Mortgage Services, LLC, its successors

18   and/or assigns’, (“Creditor”) Motion for Relief from Stay. It appears for the reasons stated in the

19   motion and based upon the reasons stated on the record during the March 20, 2019 hearing that
20   the stay and should be lifted as to enforcement of the Note that is the subject of Creditor’s
21
     motion and further as to the real property located at 13497 Tenino Drive W, Bremerton, WA
22
     98312 and legally described as set forth in the Deed of Trust attached to the declaration on file
23
     with the Court.
24

25   ///

26
                                                                              SHAPIRO & SUTHERLAND, LLC
27                                                                           1499 SE Tech Center Place, Suite 255
           1 – ORDER GRANTING RELIEF FROM STAY                                            Vancouver, WA 98683
28                                                                                    Telephone: (360) 260-2253



       Case 18-14257-CMA            Doc 29   Filed 03/25/19    Ent. 03/25/19 11:54:00           Pg. 1 of 2
                                                             Below is the Order of the Court.

            NOW, THEREFORE, IT IS HEREBY:
 1

 2          ORDERED that pursuant to 11 U.S.C. § 362(c)(4)(A)(i), the Court finds that the stay was

 3   not in effect upon the filing of this bankruptcy case. Alternatively, it is

 4          ORDERED that pursuant to 11 U.S.C. § 362(d), to the extent that the stay was in effect,
 5
     then the automatic stay is terminated as to The Bank of New York Mellon, F/K/A The Bank of
 6
     New York as Trustee for Registered Holders of CWABS, Inc., Asset-Backed Certificates, Series
 7
     2005-7, serviced by Carrington Mortgage Services, LLC, its successors and/or assigns, so that it
 8
     may pursue its state law remedies with respect to enforcement of the Note and Deed of Trust.
 9

10   Creditor, its successors and/or assigns, may, at its option, offer, provide and enter into any

11   potential forbearance agreement, loan modification, refinance agreement or other loan
12   workout/loss mitigation agreement as allowed by state law and Creditor may contact Debtor via
13
     telephone or written correspondence to offer such an agreement.
14
            IT IS FURTHER ORDERED that the order shall be effective as to any chapter under
15
     which the present case may be converted absent further order of this Court.
16

17                                           / / / End of Order / / /

18
19   Presented By:

20   By:     /s/ Kelly Sutherland
            Kelly D. Sutherland, WSBA# 21889
21          Attorney for Creditor
22

23

24

25

26
                                                                               SHAPIRO & SUTHERLAND, LLC
27                                                                            1499 SE Tech Center Place, Suite 255
        2 – ORDER GRANTING RELIEF FROM STAY                                                Vancouver, WA 98683
28                                                                                     Telephone: (360) 260-2253


      Case 18-14257-CMA             Doc 29    Filed 03/25/19      Ent. 03/25/19 11:54:00        Pg. 2 of 2
